EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Neil Bartfeld on March 9, 2021.
The application has been amended as follows: 
Cancel claim 8 wherein the claim is redundant by reciting an acid diffusion control agent would be the compound in claims 6 and 7 and is not formed from those compounds.













Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claimed invention recites the following:
    PNG
    media_image1.png
    773
    728
    media_image1.png
    Greyscale
.
The 35 U.S.C. 112 (b) rejection has been overcome by the amendment to claim 1 inserting the photoacid generator.
The rejection over 35 U.S.C. 103 as being unpatentable over KOJIMA et al (2016/0266488) in view of MELVIN, JR et al (2010/0022543) is withdrawn in view of the comparative evidence in the specification.  Comparative Example 3 formulates a resist composition with sulfonium salicylic acid salt and shows inferior results in Eop, DOF, CDU and 
Claim 5 has been rejoined in view of In re Ochiai, 71 F.3d 1565 (Fed. Cir.1995) which sets precedence that if the product is subsequently found allowable, withdrawn process claims which depend from or otherwise include all the limitations of the allowable product will be rejoined. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J.Chu
March 9, 2021